DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to the amendment filed 11/09/2021 from which Claims 1-6, 9-14 and 18 are pending, where Claims 11-14 and 18 are withdrawn.  For the claims under consideration, Claims 1-6 and 9-10, Claim 1 was amended.  Claims 7-8 and 15-17 are cancelled.    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.    
All outstanding rejections except for those described below are overcome by applicants' response and amendment filed 11/09/2021.  
Election/Restrictions
Newly submitted claim 18 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 18 is directed to at support as dependent from Claim 14 which was in non-elected group IV in the restriction requirement dated 10/31/2019 which was made final in the Office Action dated 05/01/2020.  Because applicant has received an action on the merits for the originally presented invention of elected group I claims, claims 1010 to the composition, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 18 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 
Claim Rejections - 35 USC § 112(b)
Claims 1-6, 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-6, and 9-10, Claim 1 recites “. . . the additive X does not comprise an alkoxy, vinyl, hydroxyl, or methacryloxy functional group”.  This recitation is unclear, confusing, and indefinite whether the additive X does not comprise one in the alternative or all as for “comprising” of the recited ‘alkoxy, vinyl, hydroxyl, or methacryloxy functional group’.  This recitation is unclear whether an alternative expression was intended.  According to MPEP 2173.05(h) alternative expressions using “or” terminology are acceptable; however the recitation is not clear as to which alternatives are claimed with an open ended “comprising”, which includes all other components and materials applicable to the claimed invention.  Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C"). See, e.g., the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162, 7166 (February 9, 2011 ). Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims. A Markush grouping is a closed group of alternatives, i.e., the selection is made from a 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as obvious over JP 07118537, Aoki et al in view of U.S. 5,529,837, Fujiki et al, (hereinafter “Fujiki”).  
The English machine translation was retrieved by the examiner from the National Center for Industrial Property Information and Training (INPIT) J-PlatPat website of Aoki”.  
Regarding Claims 1-4, 6 and 9, Aoki discloses in the entire document particularly in the abstract, claims and ¶s 0006-0007 a releasable organopolysiloxane composition {reading on A of the pending claims} which gives a cured item excellent in adhesion to a substrate such as paper, a converted paper, or a plastic film even when cured at a low temperature in a short time and has excellent characteristics as a release agent.  The composition comprises (A) 100 parts by weight of vinyl group-containing organopolysiloxane having at least 2 vinyl radicals directly attached to the silicon atom in the molecule, and 1 part by weight of vinyl group. (B) 1 to 20 parts by weight of organohydrogenpolysiloxane having at least one hydrogen atom directly attached to a silicon atom in the molecule, and 0.1 to 20 parts by weight of an organopolysiloxane having at least 1 epoxy groups, and at least 1 hydrogen atoms, and at least 0.1 alkoxysilyl groups in the molecular unit (C) {reading on silicone base B comprising at least one additive X for the pending Claims}, and (D) A strippable organopolysiloxane composition containing a platinum catalyst (Claim 1).  For example, at ¶s 0015, and 0044 100 g of vinylblocked dimethylpolysiloxane, 7 g of α,ω - bis (trimethylsilyl), and g of α, ω– bis(trimethylsilyl), are described in the description of Claim 1.  It is described in synthesis example 1 from 45.6 g of allyl glycidyl ether, 14.8 g of vinyltrimethoxysilane, and 0.1 g of a 2% butanol solution of chloroplatinic acid were charged into a glass flask, and the temperature was raised to 70 ° C. with stirring, and 12.1 g of methylhydrogenpolysiloxane represented by the following average compositional formula (4) was added drop wise over 3 hours producing 65.2 g of a linear 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 The organopolysiloxane of formula 5 and a composition containing a chloroplatinic acid complex was coated on an OPP film and cured (See ¶s [0022], [00032-0035], [0044] - [0048]).  Furthermore, it is also described that the composition is applied onto a PET substrate (¶ [0029]).  The molecular weight of the compound expressed by formula (5) is 1846, and it is recognized that the compound has four epoxy silyl units with a total molecular weight of 696 for 696/1846= 0.337 mol/gm for a molecular weight 0.217 mol/100 g while an Si-H unit of 0.704 mol/100g {reading on pending claims 1-2}.  Also, with these amounts the epoxy containing silyl is greater than 0.2 mol/100 grams and in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Additionally Aoki shows in formula 5 that there is no silyloxy unit that has two hydrocarbon based groups having 2 to 20 carbon atoms such as alkyl groups bonded to a silicon atom {reading on not comprising units of formula 1.4 of the pending claims}.  Additionally formula 5 of Aoki has 4 epoxy containing silyloxy units {reading on at least two siloxyl units 1.1 of the pending claims 1 and 3} and has 13 Si-H containing units {reading on at least 3 siloxy units 1.3 with both d and e equal to 1 for the pending claims 1 and 3} and has two terminal M type pending claims 1 and 4}.  Also formula 5 from ¶ 0022 has the epoxy silyloxy unit of 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 or 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.
Regarding Claim 6, Aoki is applied as to Claim 1 for disclosure of silicone composition with vinylated organopolysiloxane and organohydrogenpolysiloxane with the organopolysiloxane with hydrogen and epoxy and claim 3 having the silicone base E comprising the recited elements.  
However Aoki does not expressly disclose the absence of alkoxy, vinyl, hydroxyl, or methacryloxy functional group in the alternative.  
Fujiki directed as is Aoki to an addition curing siloxane composition with siloxane with vinyl or alkenyl groups and siloxane with hydrogen along with a platinum catalyst as disclosed in the abstract and at Col. 1, line 50 to Col. 2, line 35 and its claim 1 on a base material selected from polyester-based fibers and thermoplastic elastomer sheets; (A) 100 parts by weight of an organopolysiloxane having at least 2 alkenyl radicals directly attached to a silicon atom and parts by weight of an alkenyl group directly attached to the silicon atom; (B) organohydrogenpolysiloxane in an amount sufficient to give 1 to 4 hydrogen atoms bound to the silicon atom for the alkenyl group, and 0.5 to hydrogen atoms; (C) 1 to10 parts by weight of organic silicon compound having at least 1 epoxy radicals having at least 1 hydrogen atoms and at least one silicon atom bound to the silicon atom in the molecule.  Fujiki describes that a 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
and 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 as in the structure from lines 15-21 of: 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
.  This structure as 2 epoxysilyloxy groups and 7 hydrogen containing siloxy groups and a total siloxy groups of 10 {reading on claims 1-4}.  Also this structure has a molecular weight of 763 with the epoxy containing silyloxy units having a molecular weight of 348 for an proportion of the epoxy containing silyloxy units of 0.46 mol and the hydrogen containing silyloxy of 0.45 mol {reading on claims 1-2 of at least 0.2 and at least 0.3 respectively}.  Such a structure as a linear organo(poly)siloxane (C) has 0.1 to 10 parts, preferably 0.5 to 5 parts by weight per 100 parts by weight of component (A), and on this basis, less than 0.1 part of component (C) fails to impart adhesion whereas more than 10 parts of component (C) incurs blowing upon curing and results in cured products having low mechanical strength.  Fujiki discloses at col. 4, line 3 to line 11 that Component (B) is used in such an amount that the amount of silicon-bonded reading on Claim 9}.  These amounts of component (B) and component (C) overlap 0.818 mol/100 g of the Si-H group and 0.234 mol/100 g of the epoxy group.  Fujiki discloses at Col 6, lines 57-66 that the silicone coating composition according to the invention can start curing in a state that all the components, especially components (A), (B) and (E) are mixed because component (E) promotes reaction between components (A) and (B).  Therefore, it is recommended to add an effective reaction inhibitor, for example, triallylisocyanurate and acetylene alcohols or to divide the composition into two groups, that is, a major component group and a curing agent group so that all the components are uniformly mixed on use. The division into two groups is not particularly limited insofar as components (A), (B) and (E) are not present in a common group.  For example, the composition is divided into a main group of (A) to (D) and a group of (E) or into a main group of part of (A)+(D)+(E) and a curing agent group of (B)+(C).  The component in 1 to10 parts by weight of organic silicon compound having at least 1 epoxy radicals having at least 1 hydrogen atoms and at least one silicon atom bound to the silicon atom in the molecule, where (C) as noted above from Col 4, line 10 to Col. 5, line 58 any of organic silicon compounds, for example organosilanes and linear, cyclic or branched organo(poly)siloxanes, having in a molecule at least one, preferably two or more 
Regarding Claim 6, Fujiki is applied as to Claim 1 for disclosure of silicone coating of organopolysiloxanes (A), (B) and (C ) and claim 7 has the silicone base B comprising the recited elements. 
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  Here Fujiki teaches the equivalence of at least one epoxy or trialkoxysilyl group bonded to a silicon atom through a carbon atom for a polysiloxane containing hydrogen (C) in a siloxane composition having an alkenyl containing polysiloxane and hydrogensiloxane with a platinum catalyst with addition curability for the purpose of adhesiveness (See Col 4 lines 10-64).  Aoki teaches at the abstract and ¶ 0005 and 0024 an addition curable siloxane composition with vinylated organopolysiloxane and 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have the addition curable polysiloxane compositions from Aoki with vinylated organopolysiloxane and organohydrogen polysiloxane with an organopolysiloxane (C) having at least one epoxy group and at least one hydrogen each bonded directly to a silicon atom and having one alkoxysilyl group along with a hydrogensiloxane with a platinum catalyst where (C ) has the purpose of providing adhesion, as afore-described, where from Fujiki the alkoxy groups bonded to silicons of Aoki are substituted with their equivalent for adhesiveness of epoxy groups bonding to silicons, where the hydrogen containing and epoxy containing siloxane does not have alkoxy functional groups motivated to maintain adhesiveness for addition curable polysiloxane compositions while having ease of operations in minimizing components or raw materials to have the polysiloxane composition with composition A as in Claims 1-4, 6-8 and 15-16.  Furthermore the combination of Fujiki with Aoki has a reasonable expectation of success because both deal with addition curable polysiloxane compositions having vinylic or alkenyl polysiloxane 
Regarding Claim 5, Aoki in view of Fujiki is applied as to Claim 1 along with the disclosure of Aoki in the abstract that the organopolysiloxane having at least one epoxy group and at least one hydrogen atom each bonded directly to a silicon atom is present in an amount of 0.1-20 pts.wt. (parts by weight) with the other components of 100, 0.1 to 20 and 0.015-0.1 parts by weight for a total from 100.2 to 140.1 parts by weight for a wt. % ranging from 0.1 to 14.3 wt. %.  This range overlaps that of pending claim 5 between 0.3 and 10% by weight.  Also Fujiki discloses at Col. 5, lines 23-28 that the amount of component (C) used is 0.1 to 10 parts, preferably 0.5 to 5 parts by weight per 100 parts by weight of component (A).  Such a range on a wt. % basis for (C ) is from 0.1 to 9.1.  This range overlaps that of pending claim 5 from 0.3 to 10 wt.% .  For these overlapping ranges as set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.   
Claim Rejections - 35 USC § 103
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Fujiki further in view of U.S. Patent Application publication 2013/0190470, Marrot et al (hereinafter “Marrot”).  
For Claim 10 Aoki in view of Fujiki is applied as to Claim 1 however Aoki as modified does not expressly discloses the viscosity for the silicone with epoxy and hydrogen.   
Marrot directed like Fujiki to cross-linkable or cross-linked silicone compositions with an attachment-promoting additive as disclosed in the abstract, ¶s 0033-0064, Tables 3 and 4 and claim 1 of additive X comprising at least one polyorganosiloxane C with siloxyl units (1.1) and (1.3) such as siloxyl functionalized epoxy and three hydrogenosiloxyls two of the siloxyl units (1.1) to (1.3) of the polyaddition-crosslinkable silicone elastomer compositions comprising a linear organopolysiloxane (X) comprising at least one polyorganosiloxane C of pending claim 1.  This polysiloxane makes it possible to improve the adherence of the composition.  These compositions are used to form water-repellent and anti-adherent coatings on flexible substrates or polymers (e.g. polyethylene, cf. ¶s 0009 and 0021).  The example "according to the invention of Table 4" comprises polyorganosiloxane C4 prepared from polymethylhydrogenosiloxane and allyl glycidyl ether, as in examples of this application. The resulting compound C4 therefore does not include formula (1.4) as in pending Claim 1.  With regard to the concentrations of "SiH" and "Epox" described by Marrot, and being "according to the invention" thus respecting the general definition given on ¶s 0133-0155 and examples, it is implicit that C4 as two units for (1.1) and three units for (1.3), the total number of units being between 7 and 30.  The viscosity of polyorganosiloxane C from ¶ 0059 preferably, is between 5 and 100 mPa·s (at 25° C.).  This range overlaps that of 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have the addition curable polysiloxane compositions from Aoki as modified with vinylated organopolysiloxane and organohydrogen polysiloxane with an organopolysiloxane (C) having at least one epoxy group and at least one hydrogen each bonded directly to a silicon atom and having one alkoxysilyl group along with a hydrogensiloxane with a platinum catalyst where (C ) has the purpose of providing adhesion, as afore-described, where the alkoxy groups bonded to silicons of Aoki are substituted with their equivalent for adhesiveness of epoxy groups bonding to silicons, where the hydrogen containing and epoxy containing siloxane does not have alkoxy functional groups, as afore-described for Claim 1, where from Marrot the epoxy and hydrogen containing polysiloxane . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 and 1, respectively of U.S. Patent No. 10,676,574 (hereinafter ‘574).  Although the conflicting claims are not identical, they are not patentably distinct from each other in that there is significant overlap between the present claims and US '574.  For pending Claim 1, Claim 4 of ‘574 discloses pending 2/2 groups and differs only that it adds an organic titanium compound.  For pending Claim 1, claim 1 of ‘574 discloses pending Claim 1 and differs only that it adds an organic titanium compound.  Pending Claim 1 would have been obvious to one of ordinary skill in the art with the silicone composition A of '574 even with the addition of organic titanium compound having the silicone A of pending claim 1, and thereby one of ordinary skill in the art would arrive at the present claims from the claims of '574.  
Response to Arguments
Applicants’ amendments and arguments filed 11/09/2021 have been carefully considered and are persuasive regarding the prior rejection under 35 U.S.C. 112 but are unpersuasive regarding the claims as amended for the new grounds of rejection set forth above under 35 U.S.C. 112(b) and the rejection under 35 U.S.C. 103 as used to reject the amended claims.  
Applicants traverse the prior rejection under 35 U.S.C. 103 under Aoki in view of Fujiki.  Applicants contend that the Aoki reference requires an alkoxy group as in formula 5 which also has an epoxy however Aoki presents other formulae without epoxy groups.  Applicants assert that organohydrogenpolysiloxanes requires an alkoxysilyl group where epoxides are not present in the formulae or as in other formulae such as formula 6 (linear, alkoxysilyl group methacryloxy group, hydroxyl group), 7 (cyclic, alkoxysilyl group, methacryloxy group), 8 (linear, alkoxysilyl group, methacryloxy group), and 9 (linear, alkoxysilyl group, methacryloxy group.  Applicants conclude that Aoki discloses cyclic and linear organopolysiloxanes that require an alkoxysilyl group, and if anything, Aoki suggest strongly that the linear and cyclic organopolysiloxane comprise a methacryloxy group.  Applicants note that Compound 5 is the only organopolysiloxane that does not have a methacryloxy group.  Applicants submit by contrast, the presently claimed invention disclaims organopolysiloxanes comprising an alkoxysilyl group, a methacryloxy group, a vinyl group, and/or a hydroxy group.  So, Aoki alone fails to suggest the presently claimed invention because Aoki predominantly and reasonably requires use of methacryloxy with an alkoxysilyl moiety to produce an organopolysiloxane. The one compound with an epoxy group and an alkoxysilyl group, leads the person of ordinary skill in an unfavored direction, away from the presently claimed invention.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., disclaiming organopolysiloxanes comprising all of an alkoxysilyl group, a methacryloxy group, a vinyl group, and a hydroxy together) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In response to the teaching away argument the secondary reference of Fujiki for similar chemistry of organopolysiloxane with alkenyl groups, an organohydrogenpolysiloxane with hydrogen atoms has the organic silicon compound having at least one hydrogen atom and at least one epoxy and/or trialkoxy silyl group.  Therefore Fujiki teaching the equivalency of epoxy or trialkoxysilyl group for such similar chemistry overcomes any teaching away of Aoki in that the epoxy group can replace the trialkoxysilyl for similar chemistry in regards to adhesion.  It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).  Also according to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418-19 (2007) ("[T]he [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences 
Further in response the combination of Fujiki with Aoki so Aoki has the epoxy as the equivalent of trialkoxy group provides the same purpose to Aoki of a particular adhesiveness which would depend on the amount of the modified component C of Aoki with the epoxy substitution from Fujiki in the organopolysiloxane composition.  Regarding the absence of alkoxy in such modified component C while other groups can also be absent, in accordance with MPEP §2123 a rejection is over prior art’s broad disclosure instead of merely preferred embodiments or examples because patents are relevant as prior art for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  A reference is not limited to a preferred embodiment or example. See In re Lamberti, 545 F.2d 747, 750 (CCPA 1976) ("all disclosure of the prior art, including unpreferred embodiments, must be considered").  Further in accordance with MPEP §2123 the use of patents as references are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Also according to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418-19 (2007) ("[T]he [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.").  
Applicants argue that the Fujiki reference does not provide a reason much less a teaching, suggestion, or motivation to modify Aoki, because the two documents are directed to two different silicone coating purposes.  Applicants assert there is no evidence establishing a factual nexus or a unity of purpose of the Aoki and Fujiki coatings.  Applicants do not accept the conclusion that there are art-recognized equivalent substituents to prepare different organosilicone compounds used to make coatings as Aoki is directed to releasable coatings and Fujiki is directed to flame resistant coatings, for at least that reason, the combinations of polymeric substituents in both documents cannot comprise art-recognized equivalents.  
In response CN 108676134, the English language machine translation retrieved from Google Patents, hereinafter referred to as “Yin”, and U.S. 2009/0246499, Katsoulis et al. hereinafter “Katsoulis” evidence flame retardant release silicone.  Yin evidences in its claim 1 the flame-retardant release coating is characterized by comprising the following components in parts by weight of 1: (0.01-1): (0-0.5): (10-50) the following crosslinkable flame-retardant fluorine-containing silicone oil, a curing agent, a catalyst and a solvent; the crosslinkable flame-retardant fluorine-containing silicone oil has the following structural formula:  
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 wherein R is 1 each independently alkyl, R1 is a perfluoroalkyl group having 4 to 8 carbon atoms, and Q is an alkylene group having at least 2 carbon atoms; R2 is composed of an allyl phosphate derivative, and R3 is composed of an organoepoxide one of which is an epoxy of:  
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, and x is an integer between 1 and 100, y is an integer between 1 and 100, z is an integer between 1 and 100, and w is an integer between 1 and 100; the curing agent is one of diethylenetriamine, triethylene tetramine, diamino diphenyl sulfone, 4-methyl-2-ethylimidazole and polythiol; the solvent 
In regards to the rejection of Claim 10 under 35 U.S.C. 103 from Aoki in view of Fujiki further in view of Marrot, Applicants argue that Marrot, which allows alkoxy groups to be bonded to silicon in the additive X, the presently claimed invention does not.  Thus, it is not reasonable for the person of ordinary skill in the art to read Aoki in view of Fujiki, and further in view of Marrot to arrive at present claim 10.  Claim 10 is therefore unobvious to the person of ordinary skill.   
In response Marrot is only used as teaching reference in order to teach viscosity of an additive comprising at least one polyorganosiloxane comprising the siloxy units I.1-I.3, where I.1 and I.3 are the same as that of Aoki in view of Fujiki. It is noted that the 
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH J STACHEL/Primary Examiner, Art Unit 1787